Citation Nr: 1755276	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, and if so, whether service connection is warranted for such disability.  

2.  Entitlement to service connection for hypertensive vascular disease.

3.  Entitlement to an effective date prior to December 2, 2014, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to October 1977 and from February 2003 to November 2003. 

This case comes before the Board of Veterans' Appeals on appeal from March 2008, July 2012, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  

This case was previously before the Board in April 2013, at which time the claims at issue were remanded for further development.  This case has now been returned to the Board for further appellate action.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing has been associated with the claims file.  

The Board apologies regarding the delays in the adjudication of this case. 





FINDINGS OF FACT

1.  In a March 2007 rating decision, the Veteran was denied entitlement to service connection for erectile dysfunction.

2.  The evidence associated with the claims file subsequent to the March 2007 rating decision includes evidence that is related to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the underlying claim of entitlement to service connection for erectile dysfunction.  

3.  Erectile dysfunction is not etiologically related to the Veteran's active service and was not caused or permanently worsened by the Veteran's service-connected diabetes mellitus.  

4.  The Veteran's hypertensive vascular disability is not etiologically related to the Veteran's active service and was not present to a compensable degree within one year of separation from active service.  

5. The Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected disabilities since at least September 30, 2009.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying the claim for service connection for erectile dysfunction is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Erectile dysfunction was not incurred in or aggravated by active service, the incurrence or aggravation of erectile dysfunction during active service may not be presumed, and erectile dysfunction is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  Hypertensive vascular disease was not incurred in or aggravated by active service and the incurrence or aggravation of hypertensive vascular disease may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for TDIU have been met beginning September 30, 2009.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156 (a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156(a) (2017).  

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  To determine whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

A March 2007 rating decision denied the Veteran's claim of entitlement to service connection for erectile dysfunction based on findings that the evidence did not show that the Veteran's disability began in military service or was related to the Veteran's service-connected diabetes mellitus type II.  The Veteran did not appeal that decision.  Therefore, the March 2007 is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.113 (2017).  

The pertinent evidence at the time of the March 2007 rating decision included the following: the Veteran's military personnel record (MPR), which failed to show that the Veteran was diagnosed with erectile dysfunction while on active duty; the Veteran's post-service treatment records, which establish that the Veteran is currently diagnosed with erectile dysfunction; and a January 2006 statement from the Veteran's wife in which she described changes in the intimacy of her relationship with the Veteran, as well as attempts by the Veteran to treat his erectile dysfunction.  

The pertinent evidence that has been received since the March 2007 rating decision includes the following: the Veteran's service treatment records (STRs), which failed to demonstrate that the Veteran was treated for erectile dysfunction while on active duty; additional VA, private medical records affirming that the Veteran is currently diagnosed with erectile dysfunction; a March 2010 internet article from the Center for Male Reproduction describing penile curvature; and testimony from the Veteran in his March 2013 hearing describing the impact of his erectile dysfunction on his life.  

The Board finds that the Veteran's STRs are new and material as they attest to the treatment the Veteran received while in active service.  The Board notes that the STRs are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.  Accordingly, reopening of the claim of entitlement to service connection for erectile dysfunction is granted.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).  

Entitlement to Service Connection for Erectile Dysfunction

The Veteran has asserted that he has erectile dysfunction that is related to his active service.  Specifically, the Veteran has claimed that his erectile dysfunction is secondary to his service-connected diabetes mellitus.  

STRs are silent for a diagnosis of erectile dysfunction while the Veteran was in active service.  At a February 2003 pre-deployment examination, the examiner did not refer the Veteran to receive treatment for any genitourinary condition.  At that examination, the Veteran indicated that his health in general was very good and said he had no questions or concerns about his health.  

In November 2003, the Veteran was afforded a post deployment examination.  In that examination, the Veteran was not referred to receive treatment for any genitourinary conditions.  The Veteran indicated that no medical or dental problems developed during deployment and said that he had no concerns about possible exposures or events during deployment that could affect his health.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center (VAMC) and from private providers for various ailments.  A review of the treatment notes of record shows that the Veteran has been diagnosed with, and treated for, erectile dysfunction.  However, there is no indication from the treatment notes of record that the Veteran's diagnosed erectile dysfunction was present within one year of his separation from active service or that it has been otherwise related to his active service.  

Of record are records from the Veteran's service as a member of the National Guard.  At multiple periodic examinations afforded between August 1978 and March 2001, the Veteran's genitourinary system was consistently found  to be clinically normal upon examination and there is no indication from the examination reports that the Veteran was diagnosed with erectile dysfunction.  Additionally, in multiple Annual Medical Certificates submitted between October 1995 and May 2002, the Veteran indicated that he did not currently have any medical or dental problems.  

At a September 2006 VA examination, the Veteran complained of having erectile dysfunction for three years.  The Veteran said that he had no erection or ejaculation.  Physical examination found the Veteran to have a normal-sized penis with no deformities, soft and movable testicles, and normal epididymis and spermatic cords.  The examiner found that the found that the Veteran's anus was okay and that his rectal walls did not show any masses.  The Veteran's seminal vesicles were not palpable.  The examiner ultimately diagnosed the Veteran with hypogonadism, noting that the Veteran had a low testosterone level.  

At a January 2008 VA examination, the examiner found the Veteran to have urinary symptoms including: urgency, hesitancy or difficulty starting stream, a weak or intermittent stream, dysuria, dribbling, and straining to urinate.  The examiner noted that the Veteran voided every 1-2 hours during the day and three times per night.  The examiner found that vaginal penetration was not possible and that the Veteran's ejaculation was not normal.  The examiner ultimately diagnosed the Veteran with erectile dysfunction due to peyronies condition and opined that the Veteran's prostate disability was not caused by or a result of the Veteran's service-connected diabetes mellitus.  

The September 2006 and January 2008 VA examinations, when read together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any medical opinions establishing that the Veteran's erectile dysfunction was either etiologically related to his active service or a result of his service-connected diabetes mellitus, the Board finds that the September 2006 and January 2008 VA examinations are the most probative evidence of record.  

Of record is a January 2006 statement from the Veteran's wife in which she indicates that the Veteran's erectile dysfunction impacted the intimacy of their relationship.  Also of record is testimony presented by the Veteran and his wife at the Veteran's March 2013 Board hearing.  At that hearing, the Veteran testified that his genitalia was deformed, had atrophied and had lost its ability to function properly.  The Veteran expressed his frustration with his erectile dysfunction and explained that he got a prosthesis in an attempt to treat his erectile dysfunction.  The Veteran further testified that he had been unable to be intimate with his wife for the previous five years.  The Board finds the Veteran and his wife competent to testify as to the level of intimacy in their relationship and finds their statement and testimony credible.  

However, while the Veteran is competent to report observable symptoms, he is not competent to provide an opinion linking his diagnosed erectile dysfunction to active service or to his service-connected diabetes mellitus, as those determinations require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

While the Veteran has been diagnosed with erectile dysfunction, as noted above, there is no indication from the record that the Veteran had erectile dysfunction to a compensable degree within one year of his separation from active service.  Therefore, presumptive service condition is not applicable in this case.  

The Board acknowledges that the Veteran has asserted that his erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  However, the Veteran's January 2008 VA examination specifically found that his erectile dysfunction was not caused or aggravated by his service-connected diabetes mellitus, and the Veteran did not submit any contrary medical evidence.  There is no indication from the record that the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  Therefore, secondary service connection is not applicable in this case.  

In sum, there is no competent evidence to show either that the Veteran's erectile dysfunction is etiologically related to his active service or that the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Hypertensive Vascular Disease

The Veteran has asserted that he has hypertensive vascular disease that is etiologically related to his active service.  

Service treatment records are silent for a diagnosis of hypertensive vascular disease. while the Veteran was in active service.  At a February 2003 pre-deployment health assessment, the examiner did not refer the Veteran for treatment for any cardiac condition.  At a November 2003 post-deployment health assessment, the Veteran claimed that no medial or dental problems developed during deployment and stated that he had no concerns about possible exposures or events during deployment that might affect his health.  The Veteran further reported that he did not have chest pain or pressure, dizziness, fainting or light headedness, or difficulty breathing presently or during deployment.  The examiner did not refer the Veteran for treatment for any cardiac condition.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VAMC and from private providers for various ailments.  A review of the treatment notes of record shows that the Veteran was been diagnosed with, and treated for, hypertension within one year of his separation from active service.   However, there is no indication from the treatment notes of record that the Veteran's diastolic pressure was predominantly 100 or more or that his systolic pressure was predominantly 160 or more within one year of active service.  

Of record are records from the Veteran's service as a member of the National Guard. At multiple periodic examinations afforded between August 1978 and March 2001, the Veteran's vascular system was consistently found to be clinically normal upon examination and there is no indication from the examination reports that the Veteran was diagnosed with hypertensive vascular disease.  Additionally, in multiple Annual Medical Certificates submitted between October 1995 and May 2002, the Veteran indicated that he did not currently have any medical or dental problems.  

In a February 2008 VA examination, the Veteran stated that he required continuous medication to control his hypertension.  The examiner noted that symptoms of possible complications of the Veteran's hypertension included fatigue, dyspnea, ankle and foot edema, and syncope or near-syncope.  The examiner diagnosed the Veteran with arterial hypertension and found that hypertensive heart disease was not present.  The examiner cited to blood pressure readings of 121/80, 123/80, and 128/82 that established the Veteran's diagnosis.  The examiner found that the Veteran's hypertension did not have significant effects on occupational capability or the Veteran's ability to perform activities of daily living.  

At a September 2011 VA examination, the Veteran said that he had an episode of syncope while working and, when treated, was told that his syncope was caused by a heart condition.  The Veteran denied any angina or dyspnea but reported dizziness.  The examiner noted a positive history of hypertension, syncope and dizziness and stated that the Veteran's hypertension required continuous medication for control.  Upon examination, the Veteran's blood pressure was 124/81 mmHg.  The examiner found no evidence of pulmonary hypertension and opined that the Veteran did not have a heart condition.  

At a May 2016 VA examination, the Veteran explained that he was diagnosed with hypertension for the first time at the VA clinic in 2004.  Since that time, the Veteran reported that he was started under treatment with a low sodium diet and medication and that his blood pressure has remained under control.  The Veteran was not found to have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted that it was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days.  The examiner opined that the Veteran's hypertension was not at least as likely as not proximately due to, or the result of, or aggravated by his service-connected diabetes mellitus.

The February 2008, September 2011, and May 2016 VA examinations, when read together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any contrary medical opinions, the Board finds that the February 2008, September 2011 and May 2016 VA examinations are the most probative evidence of record and direct service connection is therefore not warranted.  

Veterans are entitled to presumptive service connection for certain chronic conditions if the condition is diagnosed to a compensable degree within one year of active service.  Hypertension manifests at a compensable degree when either (1) the veteran's diastolic pressure is predominantly 100 or more, (2) the veteran's systolic pressure is 160 or more, or (3) there is a minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  Compensation and Pension Manual 21-1, Part III.iv.4.E.1 (2017).  Hypertension may only manifest to a compensable degree if it is measured at least two times on three different days.  Id. 

Medical treatment notes of record establish that the Veteran was diagnosed with hypertension in April 2004 within one year of discharge from active service.  However, the record does not contain evidence that the Veteran's diastolic pressure is predominantly 100 or more, that his systolic pressure is 160 or more, or that the Veteran has met a minimum evaluation.  Furthermore, the record is unclear as to whether the Veteran's April 2004 diagnosis of hypertension was established based on blood pressure readings taken at least two times on three different days.  

The Board finds that the Veteran's hypertension did not manifest to a compensable degree within one year of discharge.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a heart disability is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Earlier Effective Date for a TDIU

In a September 2015 rating decision, the RO granted TDIU effective December 2, 2014.  The Veteran contends he is entitled to an earlier effective date.  

The Veteran has reported that he was last able to work full-time in March 2009, at which time he became too disabled to work as a result of his various service-connected disabilities.  A review of the record shows that the Veteran has a high school education and has experience working in assembly jobs for a pharmaceutical company.  

In a December 2009 psychiatry assessment note, the Veteran was found to demonstrate a marked restriction of his ability to perform activities of daily living, as well as difficulties in maintaining social functioning, concentration, persistence and pace.  The Veteran stated that he could not be under pressure or be around people or noises.  The Veteran further explained that he has trouble concentrating and remembering things.  

A review of the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits. A review of the Veteran's SSA records reveals that in a work history report, the Veteran told SSA that he worked as an assember distributing materials on the manufacturing line and ensuring that all areas were supplied with materials for Baxter Pharmaceutical from November 1988 until March 20, 2009. 

A corresponding September 30, 2009 function report revealed that the Veteran could not go to places where there are lots of people as noises, people talking, or laughing everywhere made the Veteran panic and feel very anxious and suffocated.  Additionally, the function report showed that the Veteran could not lift any objects heavier than 10 pounds, that his reflexes were very poor, that he could not reach for long or bend over because of pain in his hands and lower back, and that he could not walk for more than 10 minutes.  The function report finally noted that the Veteran could not remember and would quickly forget a written or verbal instruction and explained that not being able to remember things made the Veteran nervous and anxious.  

The Board considers the SSA reports to constitute medical evidence that indicates that the Veteran's service-connected disabilities alone are enough to prevent gainful employment.  In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to an earlier effective date of September 30, 2009 for TDIU is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      
      
      
      
(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for erectile dysfunction is granted.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for hypertensive vascular disorder is denied.  

Entitlement to an effective date of September 30, 2009, for the award of TDIU, is granted.  


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


